Title: James Madison to Henry B. Bascom, 10 November 1827
From: Madison, James
To: Bascom, Henry B.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Novr. 10. 1827
                            
                        
                        
                        Your letter of Ocr. 19. was recd. in due time. The acknowledgment of it has been delayed by a wish to
                            accompany it with a Copy as requested of the Enactments of our University, which I did not obtain till two days ago
                        I congratulate you on the encouraging prospect which dawns on the Infant Establishment under your presiding
                            care. A temporary deficiency in the articles of apparatus & Library, is generally felt in Learned Institutions, the
                            offsprings of individual efforts, in a Country not abounding in individual wealth. In our University, tho’ now under State
                            Endowment, the Library is on a scale little comporting as yet with that of the Plan. The Books are however systematically
                            chosen, and form a nucleus for an excellent collection. No catalogue has been provided, or I wd. add a copy to that of the
                            Enactments
                        I cannot too much commend the prudent rules by which it is proposed to manage the economic interests of the
                            College. Experience shews the evil tendency of incurring debts beyond resources, in the case of public bodies as well as
                            of individuals; and the Spanish adage festina lente conveys a lesson particularly applicable
                            to the case of new undertakings, having difficulties to overcome with a scantiness of means. With great esteem &
                            good wishes
                        
                            
                                
                            
                        
                    